Citation Nr: 0514267	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for respiratory disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The veteran testified at a hearing before the Board sitting 
at the RO in January 2005, and a transcript of that testimony 
is in the claims file.


FINDINGS OF FACT

1.  An October 1997 Board decision denied service connection 
for various respiratory disabilities, including as secondary 
to exposure to Agent Orange.

2.  The evidence received since the October 1997 Board 
decision is not new because it is cumulative or redundant of 
evidence which was previously submitted to agency 
decisionmakers and which was of record at the time of the 
last prior denial of the claim by the Board in October 1997.


CONCLUSION OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a respiratory disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2002, prior to the initial 
decision on the claim in December 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the veteran sought to reopen a claim for 
service connection for a lung disorder which had been 
previously denied by a Board decision in October 1997.  The 
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  Moreover, 
the Board notes that the provisions of 38 C.F.R. § 3.156(a), 
defining new and material evidence, were amended effective 
August 29, 2001.  These amendments are effective for claims 
received on or after August 29, 2001, as was the application 
to reopen in this case.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  
In the December 2002 rating decision and the August 2003 
statement of the case (SOC) the RO provided the veteran with 
notice of the former version of section 3.156(a), which 
defines what new and material evidence is for the purpose of 
reopening a claim, rather than the version applicable to his 
application to reopen which was received in July 2002.  
Moreover, it appears that the RO applied the former 
definition in deciding that new and material evidence had not 
been submitted to reopen the claim.  For the following 
reasons, the Board finds that this error was not prejudicial 
to the veteran.

First, the Board notes that the former standard of new and 
material evidence, which differed from the current standard 
only in the definition of "material" evidence and not with 
regard to what constitutes "new" evidence, was a lighter 
evidentiary burden for a claimant to meet.  It required that, 
to be material, the evidence "bear directly and 
substantially upon the specific matter under consideration" 
and that it be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that, although 
section 3.156(a) of VA regulations defined material evidence 
in this way, the United States Court of Appeals for Veterans 
Claims (Court) had required VA, through its holding in Colvin 
v. Derwinski, to apply another, more demanding standard which 
focused on the likely impact that the new evidence would have 
on the outcome of a veteran's claim by requiring that there 
be "'a reasonable possibility that the new 
evidence . . . would change the outcome.'"  Hodge, 155 F.3d 
at 1363, quoting Colvin, 1 Vet. App. at 174.  

To the contrary, the Federal Circuit noted that the 
regulatory definition did not require that the claimant 
demonstrate that the new evidence would probably change the 
outcome of the prior denial but instead emphasized the 
importance of a complete record for evaluation of the claim, 
noting that "some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its . . . decision.  
Hodge, 155 F.3d at 1363.  Effective for claims filed on or 
after August 29, 2001, VA adopted a definition of material 
evidence nearly identical to the more demanding Colvin 
standard, requiring that, to be material, the evidence must 
"relate to an unestablished fact necessary to substantiate 
the claim" and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a) (2004).  
Thus, the Board concludes that, although the RO applied the 
incorrect standard in determining whether new and material 
evidence had been submitted to reopen the claim in this case, 
it applied the less demanding standard, and therefore the 
veteran could not have been prejudiced by this application.  

Second, with regard to the notice that the veteran was given 
regarding what evidence he must submit to reopen his claim, 
the Board notes that, although this requirement was not met 
by the September 2002 letter's description of what 
constitutes material evidence, this error is harmless because 
the claim cannot be reopened in the case, as shown by the 
decision below, not because the additional evidence submitted 
since the last final denial is not "material" but because 
it is not "new", i.e., it is cumulative or redundant of 
evidence previously before agency decisionsmakers, a 
requirement that remains the same in both the old and new 
versions of section 3.156(a) and notice of which was met by 
the September 2002 VCAA letter.  Thus, the error in not 
notifying the veteran of the correct definition of material 
evidence is not prejudicial because it does not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 15 (U.S. Vet. App. Apr. 
14, 2005).

In addition, VCAA notice letters dated in September 2002 and 
October 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim.  Such 
correspondence also apprised him as to which information and 
evidence, if any, he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  However, nothing in section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  The Board 
notes that the RO offered to assist the veteran in obtaining 
any evidence he notified VA of and the RO did assist him in 
securing VA medical records to review to determine whether it 
constituted new and material evidence.  Under these 
circumstances, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
light of the above, there is no prejudice to the appellant in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

An October 1997 decision of the Board denied service 
connection for tuberculosis and lobectomy.  This decision 
also found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
emphysema and a pneumothorax.  Additionally, this decision 
denied service connection for lung disease as secondary to 
Agent Orange exposure during service.  In July 2002 the 
veteran requested that his claim for service connection for a 
respiratory disorder be reopened.   

In the August 2003 statement of the case, it appears from a 
lack of discussion of whether additional evidence submitted 
was new and material, that the RO reopened the veteran's 
claim for service connection for a respiratory disorder and 
denied the claim on a de novo basis.  While the RO has 
adjudicated the issue on a de novo basis, the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
respiratory disorder.  Insofar as the veteran's claim has 
been reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the October 1997 Board 
decision included the veteran's service medical records, 
private medical records, VA medical records, and a March 1992 
VA examination report.  

Evidence received subsequent to the October 1997 
determination consists of VA treatment records dated in 2001 
and 2002 showing treatment for chronic obstructive pulmonary 
disease (COPD).  The Board notes that there was evidence 
before the Board in October 1997, including a November 1991 
discharge summary from a VA medical center (VAMC), which 
showed a diagnosis of COPD.  Therefore, the newly submitted 
evidence is not new because it is cumulative or redundant of 
evidence that was previously submitted to agency 
decisionmakers which was of record at the time of the last 
prior final denial.  38 C.F.R. § 3.156(a) (2004).  Because 
the evidence is not new, the claim for service connection for 
a repiratory disorder may not be reopened.  


ORDER

New and material evidence not having been received, service 
connection for a respiratory disorder is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


